Citation Nr: 1121540	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-20 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tender scar claimed as residuals of chemotherapy for rectal cancer.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left lower extremity peripheral neuropathy claimed as residuals of chemotherapy for rectal cancer.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right lower extremity peripheral neuropathy claimed as residuals of chemotherapy for rectal cancer.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for depression claimed as residuals of chemotherapy for rectal cancer.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for incontinence status post colostomy claimed as residuals of chemotherapy for rectal cancer.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to September 1948.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in May 2011.  A transcript of this proceeding has been associated with the claims file.  In the rating action on appeal, the RO included the issue of "residuals of chemotherapy" and separate issues for the specific residuals.  The Board has characterized the issues on appeal as noted on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  There is no evidence of bilateral lower extremity radiculopathy, or depression as residuals of chemotherapy for rectal cancer.

2.  The competent evidence of record does not demonstrate that the Veteran's tender scar or incontinence status post colostomy was caused by lack of VA treatment or was the proximate result of a lack of skill, carelessness, negligence or error judgments, or unforeseen event in VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for disability compensation under the provisions of 38 U.S.C.A. § 1151, for tender scar claimed as residuals of chemotherapy for rectal cancer have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

2.  The criteria for disability compensation under the provisions of 38 U.S.C.A. § 1151, for left lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

3.  The criteria for disability compensation under the provisions of 38 U.S.C.A. § 1151, for right lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

4.  The criteria for disability compensation under the provisions of 38 U.S.C.A. § 1151, for depression have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

5.  The criteria for disability compensation under the provisions of 38 U.S.C.A. § 1151, for incontinence status post colostomy have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his claim for compensation under 38 U.S.C.A. § 1151, the Veteran contends that he was given too much chemotherapy in October 2005 which resulted in the claimed disabilities.  

Factual Background

VA treatment records show that the Veteran was diagnosed with rectal cancer in September 2005 with initial plans for surgery followed by chemotherapy.  Subsequently, neoadjuvant therapy was recommended prior to low anterior resection.  The Veteran began chemotherapy in October 2005 at University Hospital.  Soon thereafter, he developed a fever of unknown origin.  Chemotherapy was stopped and the Veteran was hospitalized for several days due to the fever.  The Veteran later developed thrombophlebitis.  

Private treatment records dated from November 2005 to December 2005 show that the Veteran was referred to a nursing facility for occupational and physical therapy following a course of treatment for debilitating rectal cancer with secondary muscle weakness.  Subsequently, in April 2006 the Veteran underwent abdominal perineal resection, cholecystectomy at a private facility.

A review of the claims file shows a signed October 2005 authorization form labeled "Request for Administration of Anesthesia and for Performance of Operations and Other Procedures."  The description of the procedure to be performed on this form is as follows: "Placing intravenous tube into vein and threading it into large vein in chest.  External end of catheter will be tunneled through skin to decrease risk of line becoming infected.  Procedure will be done under sterile conditions, with local anesthesia and conscious sedation."  

A June 2007 Report of Contact, shows that the RO requested from VA a copy of the consent form regarding the Veteran's October 2005 chemotherapy.  In response to this request, a nurse practitioner from VA's oncology unit indicated that no special consent form was signed by the Veteran for chemotherapy, since a general consent form for procedures was already in the file.  It was indicated that the procedure was discussed verbally with the Veteran and no special consent form was signed.  

VA treatment records dated through July 2009 show that the Veteran has been treated for various medical problems to include bladder outlet obstruction, hypertension, gastroesophageal reflux disorder, colonic diverticulitis, low back pain, rectal carcinoma, cholecystectomy, vitamin B 12 deficiency, urethral stricture, colonic polyps, erectile dysfunction, cervicalgia, deep vein thrombosis, and hypertension.  

With regard to the claimed tender scar, a September 2005 private treatment report shows a long upper midline surgical incision from previous surgery related to ruptured intestines.  An April 2006 operative report shows a midline incision extending above and below the umbilicus.  

With regard to the claimed peripheral neuropathy or depression, there is no indication that the Veteran has ever been diagnosed with bilateral lower extremity peripheral neuropathy or depression.  Significantly, while private treatment records dated from November 2005 to December 2005 show complaints of muscle weakness, they are negative for a diagnosis of lower extremity peripheral neuropathy.  Also, a July 2009 VA depression screen was negative.     

With regard to the claimed tender scar and incontinence status post colostomy, the April 2006 operative report shows that the Veteran underwent colostomy in connection with the abdominal perineal resection, cholecystectomy.  As above, VA outpatient treatment records show that the Veteran suffers from bladder outlet obstruction and urethral stricture.

Legal Criteria

The Veteran's claim was received in May 2006.  When a claimant suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

To be awarded compensation under 38 U.S.C.A. § 1151, the claimant must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, the claimant's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the claimant's condition after such treatment, examination or program has stopped. 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).

The proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1). 

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

The term "facilities of the Department" means (A) facilities over which the Secretary has direct jurisdiction; (B) Government facilities for which the Secretary contracts; and (C) public or private facilities at which the Secretary provides recreational activities for patients receiving care under section 1710 of this title. 38 U.S.C.A. § 1701(3)(A-C).

Under 38 C.F.R. § 3.361(f), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a):

(1) Hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703.  (2) Nursing home care furnished under 38 U.S.C. § 1720. (3) Hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

Analysis

A preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of chemotherapy for rectal cancer to include tender scar, bilateral lower extremity radiculopathy, depression, and incontinence status post colostomy.

Initially, the Board questions whether the October 2005 chemotherapy was performed at a VA facility.  During the May 2011 Board hearing, the Veteran testified that his October 2005 chemotherapy was performed at University Hospital, a private facility, since VA did not have the necessary facilities.  Under 38 U.S.C.A. § 1701(3)(A), a VA facility is defined as a "facility over which the Secretary has direct jurisdiction."  Specifically excluded from that definition are hospital care or medical services furnished under a contract made under 38 U.S.C.A. § 1703. 38 C.F.R. § 3.361(f)(1).  

Even if University Hospital were considered to be a VA facility for the purposes of the Veteran's 38 U.S.C.A. § 1151 claim, there is no evidence of bilateral lower extremity radiculopathy or depression.  There is no indication that the Veteran has ever been diagnosed with bilateral lower extremity peripheral neuropathy or depression.  Significantly, while private treatment records dated from November 2005 to December 2005 show complaints of muscle weakness, they are negative for a diagnosis of lower extremity peripheral neuropathy.  Also, a July 2009 VA depression screen was negative.    

With regard to the tender scar, a September 2005 private treatment report shows a long upper midline surgical incision from previous surgery related to ruptured intestines.  An April 2006 operative report shows a midline incision extending above and below the umbilicus.  The scar noted in September 2005 was obviously present prior to the Veteran's October 2005 chemotherapy and while the Veteran presumably has a scar from his April 2006 surgery this scar was incurred at a private and non-VA facility.    

Furthermore, while the evidence shows that the Veteran does suffer from bladder outlet obstruction and urethral stricture, most likely due to colostomy, the Veteran underwent colostomy as a result of his April 2006 surgery from a private and non-VA facility.  

While the Veteran may argue that the October 2005 chemotherapy may have made his rectal cancer worse necessitating more drastic measures, such as a colostomy, during his April 2006 private surgery, the Board finds that there is no evidence of this and, even if there were, to be awarded compensation under 38 U.S.C.A. § 1151, the veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable. 38 U.S.C.A. § 1151.  Here, the proximate cause of the Veteran's incontinence status post colostomy is the April 2006 private facility surgery and not the October 2005 VA chemotherapy.  The Veteran claims to have sustained additional disability at a facility not under the direct jurisdiction of VA.  Thus, his claim must be denied. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case.").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

As part of the current claim, the Veteran has asserted that he was given too much chemotherapy in October 2005 which led to his fever and thrombophlebitis.  However, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's assertions, while competent, are not credible.  The medical evidence shows that the Veteran underwent pre-operative chemotherapy in October 2005 based on the surgical chief resident's recommendation and research that neoadjuvant therapy prior to low anterior resection of the colon results in less local recurrence and the patient generally tolerates chemotherapy and radiation therapy post-surgery if neoadjuvant therapy is given pre-operatively.  While the Veteran did not respond well to the pre-surgical chemotherapy the Veteran was informed of the risks of chemotherapy prior to the procedure.  Furthermore, the October 2005 chemotherapy did not result in any of the claimed disabilities.     

The Veteran's contention is not a reliable medical opinion, as he has not been shown to have any medical expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board concludes that the Veteran has not suffered "additional disability" due to VA medical or surgical treatment within the meaning of 38 U.S.C.A. § 1151.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits for additional disability resulting from VA treatment, pursuant to the provisions of 38 U.S.C.A. § 1151.  His claim must, therefore, be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in June 2006.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran has not been given a VA examination in connection with this claim.  VA need not conduct an examination with respect to the claims decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  There is no competent evidence that suggests a causal link between the claimed disorders and the October 2005 chemotherapy treatment.  Indeed, in view of the absence of evidence of bilateral lower extremity radiculopathy or depression and the absence of any proximate cause link between the Veteran's October 2005 chemotherapy and a scar and any urinary problems associated with the April 2006 colostomy performed at a private hospital, it would be entirely speculative to link the claimed disabilities with the Veteran's October 2005 chemotherapy.  Therefore, there is no duty to provide an examination or a medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Disability compensation under the provisions of 38 U.S.C.A. § 1151 for tender scar claimed as residuals of chemotherapy for rectal cancer is denied.

Disability compensation under the provisions of 38 U.S.C.A. § 1151 for left lower extremity peripheral neuropathy claimed as residuals of chemotherapy for rectal cancer is denied.

Disability compensation under the provisions of 38 U.S.C.A. § 1151 for right lower extremity peripheral neuropathy claimed as residuals of chemotherapy for rectal cancer is denied.

Disability compensation under the provisions of 38 U.S.C.A. § 1151 for depression claimed as residuals of chemotherapy for rectal cancer is denied.

Disability compensation under the provisions of 38 U.S.C.A. § 1151 for incontinence status post colostomy claimed as residuals of chemotherapy for rectal cancer is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


